Citation Nr: 1538144	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1975 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims file is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.

In a November 2014 decision, the Board denied an increased rating for the Veteran's service-connected lumbar spine disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion for Remand (JMR), remanding the November 2014 Board decision for compliance with the instructions of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR concurred that the Board failed to adequately consider whether the Veteran warranted separate ratings for neurological residuals.  

In October 2009, the Veteran was afforded a VA examination after which the examiner diagnosed "L4-5 moderate spinal stenosis with radicular pain into both lower extremities."  The examiner did not identify a specific nerve.  

Following VA examination in October 2012, the examiner diagnosed the Veteran with degenerative disc disease at L4-5 with spinal stenosis and noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.   

The 2009 examiner did not address the severity of the radicular symptoms noted in that examination.  In addition, it is unclear whether the radicular pain noted on examination in 2009 diminished or resolved by the time the Veteran was examined again in 2012 or whether any radiculopathy exists currently.  In light of these inconsistencies, the Veteran should be afforded a neurological examination to resolve all medical ambiguities in the record.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of the service-connected low back disability.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the back disability to include the status any neurological impairment.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

Based on the examination and review of the record, the examiner should also specifically address the following:  

(a) Identify the nerve affected in October 2009 (the examiner diagnosed radicular pain) and the level of impairment (e.g., mild, moderate, moderately severe, severe) at that time. 

(b) Comment on the functional impairment caused solely by the Veteran's service-connected lumbar spine disability.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

